DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	This action is in response to the remarks filed on 6/2/2022. The amendments
filed on 6/2/2022 have been entered. Claims 4-5 and 17-18 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Rejections to claims 4-5 and 17-18 have been withdrawn in light of the applicant’s cancellation of these claims. Accordingly, claims 1-3, 6-16, and 19-26 remain pending.
	After review of the applicant’s remarks and amendments to the drawings, examiner agrees with the amendments and the objections to the drawings have been
withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9, 12, 14-16, 19-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goksel et al (US2020/0008779 A1, 2020-01-09) (hereinafter “Goksel”) as provided by applicant, in view of Guasch et al (“Full-waveform inversion imaging of the human brain”. npj Digit. Med. 3, 28 (2020)) (hereinafter “Guasch”).
Regarding claim 1, Goksel teaches a medical ultrasound (US) imaging system (“Medical ultrasound system” [clm 1]), comprising:
a US probe comprising an array of transducers arranged in a reflection-only geometry, the probe configured to emit US waves and to receive reflected ultrasound waves that are reflected from a body portion of a patient (“processor is configured to determine an ultrasound based tomographic image subject to ultrasound waves received by the ultrasound transducer in response to ultrasound waves emitted by the ultrasound transducer and scattered and/or reflected by tissue to be investigated” [0012], figs. 1-3, 6-7 and assoc par; “2D-matrix array probes” [0081], figs. 1-3 and assoc par; the US probe comprises an array of transducer elements that transmit US and receive US reflections which have changed direction by at least 90 degrees relative to the array geometry (i.e. reflection-only geometry) to inspect tissue of a patient [0028], [0170]-[0171] [see fig. 2 reproduced below]); and

    PNG
    media_image1.png
    259
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    766
    media_image2.png
    Greyscale

The US waves are transmitted to the target, and those that are reflected back (at least 90 degrees) are received by the transducer (Goksel fig. 2, annotated)
a processor, which is configured to generate an image of the body portion of the patient by applying an inverse model to only the emitted and reflected US waves (“Spatial regularization can directly be applied in the spatial domain to solve the inverse problem, which allows for introducing available prior information about the reconstructed sound-speed distributions” [0030]; the inverse problem is applied to the wave propagation paths of the US waves [0030]-[0033], [0067], [see figs. 1-3 and assoc par]),
but Goksel fails to explicitly teach full-waveform inversion (FWI).
However, in the same field of endeavor, Guasch teaches a medical ultrasound imaging system ([abst.]), and
generating an ultrasound image of a body portion of a patient by applying a full-waveform inversion (FWI) model to only the emitted and reflected ultrasound waves (“laboratory experiments demonstrate that recording transcranial ultrasound data are feasible, … To achieve this, we use two closely related techniques: …, and FWI to extract brain properties at high resolution,” [Intro p.1]; “FWI uses predominantly transcranial transmitted energy recorded on the side of the head opposite to the source transducer, but it also extracts information from all other parts of the recorded wavefield including reflections, diffractions, multiple scattering, and guided waves that arrive at any angle at any of the transducers.” [Intro p.2]; FWI incorporates transmitted energy (i.e. emitted US waves) recorded on the side of the head, and also incorporates extracted US reflection information received at any of the transducers [Intro p.2] [see fig. 2 reproduced below]).

    PNG
    media_image3.png
    236
    173
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    41
    298
    media_image4.png
    Greyscale

Brain (i.e. body portion) image resulting from full waveform inversion applied to ultrasound (Guasch fig. 2, modified)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system and reflection-only geometry taught by Goksel with the full-waveform inversion taught by Guasch. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics. Air in the lungs and bones act as natural barriers to ultrasound propagation, limiting applicability to soft tissue regions accessible from the skin; therefore, full-body USCT is not feasible. (Goksel [0002]). Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). Additionally, there is a need for portable, fast, high-resolution, high-fidelity, 3D, brain imaging that can differentiate between ischaemic and haemorrhagic stroke, and differentiate these from other pathologies that can mimic stroke. The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
Regarding claim 2, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 1.
Goksel further teaches in generating the image using the model, the processor is configured to estimate and indicate in the image one or more of (i) a physiological tissue parameter and (ii) a tissue boundary (“The speed of sound distribution may then be graphically displayed as ultrasound based tomographic image” [0207]; “The attenuation distribution may then be graphically displayed as an ultrasound-based tomographic image” [0208], figs. 4, 6-7 and assoc par; the sound-speed distribution, tissue stiffness, reflectivity, etc. (i.e. physiological tissue parameters) are indicated in the ultrasound images [0030], [see fig. 6 reproduced below]),

    PNG
    media_image5.png
    431
    567
    media_image5.png
    Greyscale

Physiological tissue parameters (boxed) indicated in the images (Goksel fig. 6, annotated)
but Goksel fails to explicitly teach full-waveform inversion (FWI) as discussed above.
However, in the same field of endeavor, Guasch teaches generating the image using the FWI model (“d Result of ultrasound full-waveform inversion. The resultant model is now both accurate and spatially well resolved.” [fig. 2 inset, p.3]; full-waveform inversion is used to generate the brain model from ultrasound as shown in figure 2 [see fig. 2 reproduced below]).

    PNG
    media_image3.png
    236
    173
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    41
    298
    media_image4.png
    Greyscale

Brain (i.e. body portion) image resulting from full waveform inversion applied to ultrasound (Guasch fig. 2, modified)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with images derived from full-waveform inversion as taught by Guasch. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics (Goksel [0002]). Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
Regarding claim 3, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 2.
Goksel further teaches the physiological tissue parameter comprises one of local density, local speed of sound, and local energy attenuation within the body portion (“The speed of sound distribution” [0207]; “The attenuation distribution” [0208], fig. 4 and assoc par).
Regarding claim 6, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 1.
Goksel further teaches the processor is configured to apply the model jointly to US waves emitted and reflected at multiple different locations of the probe relative to the body portion (“representation of a linear tissue model” [0068]; “the two-dimensional hand-held apparatus can be used multiple times, each in a different plane, in order to generate a three-dimensional image stack. The here outlined hand-held apparatus can also be incorporated to an automated scanning system that provides three-dimensional image stack, but sequentially moving along multiple planes” [0163]; examiner interprets the probe moves relative to the body to image multiple planes and generate a 3D image stack [see claim 1 rejection]),
but Goksel fails to explicitly teach full-waveform inversion (FWI) as discussed above.
However, in the same field of endeavor, Guasch teaches applying the FWI model jointly to US waves emitted and reflected at multiple different locations relative to the body portion (“Three-dimensional array of transducers used for data generation and subsequent inversion. Each transducer acts as both a source and a receiver. The red ellipse shows the location of the two-dimensional array used to generate the data” [fig. 1 inset p.2]; (“d Result of ultrasound full-waveform inversion.” [fig. 2 inset p.3], figs. 1, 2 and assoc par; subject wears a transducer helmet comprising a plurality of transducers which transmit and receive ultrasound around the head (i.e. at multiple different locations), FWI model is applied to the US waves [see claim 1 rejection; fig. 1 reproduced below]).

    PNG
    media_image6.png
    309
    767
    media_image6.png
    Greyscale

The ultrasound transducers are arranged around the head of the subject (red ring in (a)) (Guasch fig. 1, modified) 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above by applying ultrasound at different locations and implementing full-waveform inversion as taught by Guasch. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics (Goksel [0002]). Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
Regarding claim 7, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 1.
Goksel further teaches the processor is configured to control the probe to emit and receive the ultrasound waves in a sequence of acquisitions (“various emitter—receiver element combinations are triggered sequentially by the processor” [0159]; “multi-static data” [0023]), wherein 
in each3 1435-2002A1acquisition a respective subset of one or more of the transducers emits the ultrasound waves and one or more others of the transducers receive the reflected ultrasound waves (“emitting an ultrasound wave by a single emitter element and the receiver elements receiving the emitted and scattered and/or reflected ultrasound wave, and preferably operating the ultrasound transducer such that subsequently each emitter element emits an ultrasound wave and the receiver elements receive the emitted and scattered and/or reflected ultrasound wave” [clm 26]; the receiver elements are distinct of the emitting elements [0042]).
Regarding claim 9, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 7.
Goksel further teaches the subsets of the transducers selected in the sequence of acquisitions form a two- dimensional multi-static basis (“acquisition of multi-static data is applied” [0023]; “a single transducer with N transducer elements is operated in “multi-static” or “full matrix” mode, with each element individually firing and the rest receiving” [0068]).
Regarding claim 12, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 1.
Goksel further teaches the array of transducers is two-dimensional (“acquisition of multi-static data is applied” [0023]; “a single transducer with N transducer elements is operated in “multi-static” or “full matrix” mode, with each element individually firing and the rest receiving” [0068], figs. 2-3 and assoc par; the probe comprises a two-dimensional array of transducer elements [see figs. 2-3 and assoc par]).
Regarding claim 14, Goksel teaches a medical ultrasound (US) imaging method (“Method for determining an ultrasound based tomographic image” [clm 27]), comprising:
using a US probe comprising an array of transducers arranged in a reflection-only geometry, emitting US waves and receiving reflected ultrasound waves that are reflected from a body portion of a patient (“the ultrasound transducer is a handheld ultrasound apparatus” [clm 3], figs. 1-3 and assoc par; “emitting ultrasound by an ultrasound transducer towards tissue to be investigated, and receiving ultrasound scattered and/or reflected by tissue to be investigated by the ultrasound transducer” [clm 27]; “2D-matrix array probes” [0081]; [see claim 1 rejection]); and 
generating an image of the body portion of the patient by applying an inverse model to only the emitted and reflected US waves (“Spatial regularization can directly be applied in the spatial domain to solve the inverse problem, which allows for introducing available prior information about the reconstructed sound-speed distributions” [0030], [clm 27]; [see claim 1 rejection]),  
but Goksel fails to explicitly teach full-waveform inversion (FWI).
However, in the same field of endeavor, Guasch teaches generating an image of the body portion of the patient by applying a full-waveform inversion (FWI) model to only the emitted and reflected US waves (“laboratory experiments demonstrate that recording transcranial ultrasound data are feasible, … To achieve this, we use two closely related techniques: …, and FWI to extract brain properties at high resolution,” [Intro p.1]; “FWI uses predominantly transcranial transmitted energy recorded on the side of the head opposite to the source transducer, but it also extracts information from all other parts of the recorded wavefield including reflections, diffractions, multiple scattering, and guided waves that arrive at any angle at any of the transducers.” [Intro p.2]; [see claim 1 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method and reflection-only geometry taught by Goksel with the full-waveform inversion taught by Guasch. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics. Air in the lungs and bones act as natural barriers to ultrasound propagation, limiting applicability to soft tissue regions accessible from the skin; therefore, full-body USCT is not feasible. (Goksel [0002]). Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). Additionally, there is a need for portable, fast, high-resolution, high-fidelity, 3D, brain imaging that can differentiate between ischaemic and haemorrhagic stroke, and differentiate these from other pathologies that can mimic stroke. The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
Regarding claim 15, Goksel in view of Guasch teach the medical ultrasound imaging method according to claim 14.
Goksel further teaches generating the image comprises estimating and indicating in the image one or more of (i) a physiological tissue parameter and (ii) a tissue boundary (“The speed of sound distribution may then be graphically displayed as ultrasound based tomographic image” [0207]; “The attenuation distribution may then be graphically displayed as an ultrasound-based tomographic image” [0208], figs. 4, 6-7 and assoc par; [see claim 2 rejection]).  
Regarding claim 16, Goksel in view of Guasch teach the medical ultrasound imaging method according to claim 15.
Goksel further teaches at least one physiological tissue parameter comprises one of local density, local speed of sound, and local energy attenuation within the body portion (“The speed of sound distribution” [0207]; “The attenuation distribution” [0208], fig. 4 and assoc par; [see claim 3 rejection]).    
Regarding claim 19, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 14.
Goksel further teaches applying the model jointly to US waves emitted and reflected at multiple different locations of the probe relative to the body portion (“representation of a linear tissue model” [0068]; “the two-dimensional hand-held apparatus can be used multiple times, each in a different plane, in order to generate a three-dimensional image stack. The here outlined hand-held apparatus can also be incorporated to an automated scanning system that provides three-dimensional image stack, but sequentially moving along multiple planes” [0163]; [see claim 6 rejection]),
but Goksel fails to explicitly teach full-waveform inversion (FWI) as discussed above.
However, in the same field of endeavor, Guasch teaches applying the FWI model comprises applying the FWI model jointly to US waves emitted and reflected at multiple different locations of the probe relative to the body portion (“Three-dimensional array of transducers used for data generation and subsequent inversion. Each transducer acts as both a source and a receiver. The red ellipse shows the location of the two-dimensional array used to generate the data” [fig. 1 inset p.2]; (“d Result of ultrasound full-waveform inversion.” [fig. 2 inset p.3], figs. 1, 2 and assoc par; [see claim 6 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above by applying ultrasound at different locations and implementing full-waveform inversion as taught by Guasch. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics (Goksel [0002]). Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
 Regarding claim 20, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 14.
 Goksel further teaches emitting and receiving the ultrasound waves comprises performing a sequence of acquisitions (“various emitter—receiver element combinations are triggered sequentially by the processor” [0159]; “multi-static data” [0023]), and
in each acquisition emitting the ultrasound waves by a respective subset of one or more of the transducers and receiving the reflected ultrasound waves by one or more others of the transducers (“emitting an ultrasound wave by a single emitter element and the receiver elements receiving the emitted and scattered and/or reflected ultrasound wave, and preferably operating the ultrasound transducer such that subsequently each emitter element emits an ultrasound wave and the receiver elements receive the emitted and scattered and/or reflected ultrasound wave” [clm 26]; [see claim 7 rejection]).5 1435-2002A1  
Regarding claim 22, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 20.
 Goksel further teaches the subsets of the transducers selected in the sequence of acquisitions form a two-dimensional multi-static basis (“acquisition of multi-static data is applied” [0023]; “a single transducer with N transducer elements is operated in “multi-static” or “full matrix” mode, with each element individually firing and the rest receiving” [0068]).
Regarding claim 25, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 14.
Goksel further teaches the array of transducers is two-dimensional (“acquisition of multi-static data is applied” [0023]; “a single transducer with N transducer elements is operated in “multi-static” or “full matrix” mode, with each element individually firing and the rest receiving” [0068]; [see claim 12 rejection]).

Claims 8, 13, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goksel in view of Guasch as applied to claim 7 above, and further in view of Peyton (WO2018/109490 A1, 2018-06-21) (hereinafter “Peyton”).
Regarding claim 8, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 7.
Goksel further teaches the use of a threshold (“A threshold can be defined, below which displacement measurements are discarded” [0062]),
but the combination of references above fails to explicitly teach subsets of the transducers are selected to yield a signal to noise ratio above a threshold.
However, in the same field of endeavor, Peyton teaches an ultrasound imaging device ([p.1, ln 4-5], fig. 1 and assoc par), further teaching the subsets of the transducers are selected to yield a signal to noise ratio (SNR) value that is above a predefined threshold value (“A single transducer element 12 can be excited at each step in the beamforming, although multiple transducer elements 12 may be excited (with or without aperture apodization) to improve signal-to-noise ratio” [p.10, ln 4-7]; the transducer elements are selected to optimize signal-to-noise ratio above a threshold).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with a signal to noise ratio threshold value as taught by Peyton. It is known that coding the transducers before transmission can improve signal to noise ratio (Goksel [0068]). Using the transmit and receive transducer configurations described can maximize the signal-to-noise ratio and reduce hardware complexity (Peyton [p.11, ln 20-23]).
Regarding claim 13, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 1,
but the combination of references above fails to explicitly teach processor is located remotely from the probe.
However, in the same field of endeavor, Peyton teaches the processor is located remotely from the probe (“the ultrasonic imaging device 3 is capable of operating remotely from the processing system 4.” [p. 9, ln 21-23]; “the ultrasonic imaging device 3 may transmit the signals via, for example, an antenna (not shown) which is located remotely from the processing device 4, via a wireless repeater (not shown), via a wired link (not shown) and/or wireless link 5 (not shown) such as a wireless local area network.” [p.25, ln 2-5]).4 1435-2002A1
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with a remote processor as taught by Peyton. As ultrasonic imaging systems become smaller and are adapted for remote use they will be faced with additional limitations on power consumption and transmission data rates (Peyton [p.1, ln 24-27]). Using the transmit and receive transducer configurations described can maximize the signal-to-noise ratio and reduce hardware complexity (Peyton [p.11, ln 20-23]).
Regarding claim 21, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 20.
Goksel further teaches the use of a threshold (“A threshold can be defined, below which displacement measurements are discarded” [0062]),
but the combination of references above fails to explicitly teach subsets of the transducers are selected to yield a signal to noise ratio above a threshold.
However, in the same field of endeavor, Peyton teaches selecting the subsets of the transducers to yield a signal to noise ratio (SNR) value that is above a predefined threshold value (“A single transducer element 12 can be excited at each step in the beamforming, although multiple transducer elements 12 may be excited (with or without aperture apodization) to improve signal-to-noise ratio” [p.10, ln 4-7]; [see claim 8 rejection]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with a signal to noise ratio threshold value as taught by Peyton. It is known that coding the transducers before transmission can improve signal to noise ratio (Goksel [0068]). Using the transmit and receive transducer configurations described can maximize the signal-to-noise ratio and reduce hardware complexity (Peyton [p.11, ln 20-23]).
Regarding claim 26, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 15,
but the combination of references above fails to explicitly teach processor is located remotely from the probe.
However, in the same field of endeavor, Peyton teaches generating the image is performed remotely from the probe (“the ultrasonic imaging device 3 is capable of operating remotely from the processing system 4.” [p. 9, ln 21-23]; “the ultrasonic imaging device 3 may transmit the signals via, for example, an antenna (not shown) which is located remotely from the processing device 4, via a wireless repeater (not shown), via a wired link (not shown) and/or wireless link 5 (not shown) such as a wireless local area network.” [p.25, ln 2-5]).4 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with a remote processor as taught by Peyton. As ultrasonic imaging systems become smaller and are adapted for remote use they will be faced with additional limitations on power consumption and transmission data rates (Peyton [p.1, ln 24-27]). Using the transmit and receive transducer configurations described can maximize the signal-to-noise ratio and reduce hardware complexity (Peyton [p.11, ln 20-23]).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goksel in view of Guasch as applied to claim 7 above, and further in view of Flynn et al (US2018/0088220 A1, 2018-03-29) (hereinafter “Flynn”).
Regarding claim 10, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 7,
but the combination of references above fails to explicitly teach the transducers are selected to form a two-dimensional Hadamard basis.
However, in the same field of endeavor, Flynn teaches an ultrasound imaging system ([clm 19], fig. 1 and assoc par), further teaching the subsets of the transducers selected in the sequence of acquisitions form a two-dimensional Hadamard basis (“Each sequence drives a ganged set of transmit elements. The transmitting transducer element set is spatially modulated by applying numeric signs, (or otherwise code values) from the allowed spatial code set to specific transmit elements. For example, these codes could be comprised of elements from a Hadamard basis vector.” [0203]).	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with the Hadamard basis taught by Flynn. Coding the transducers before transmission can improve signal to noise ratio (Goksel [0068]). Using this approach may further provide a framework to achieve optimal characterization of the impulse response and improve estimation of the resulting beamformed pixels (Flynn [0005]-[0006]).
Regarding claim 23, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 20,
but the combination of references above fails to explicitly teach the transducers are selected to form a two-dimensional Hadamard basis. 
However, in the same field of endeavor, Flynn teaches the subsets of the transducers selected in the sequence of acquisitions form a two-dimensional Hadamard basis (“Each sequence drives a ganged set of transmit elements. The transmitting transducer element set is spatially modulated by applying numeric signs, (or otherwise code values) from the allowed spatial code set to specific transmit elements. For example, these codes could be comprised of elements from a Hadamard basis vector.” [0203]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the Hadamard basis taught by Flynn. Coding the transducers before transmission can improve signal to noise ratio (Goksel [0068]). Using this approach may further provide a framework to achieve optimal characterization of the impulse response and improve estimation of the resulting beamformed pixels (Flynn [0005]-[0006]).

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goksel in view of Guasch as applied to claim 1 above, and further in view of Kuhn (“Ultrasound medical imaging using 2D viscoacoustic full-waveform inversion”. Karlsruher Institut für Technologie (KIT), 2019) (hereinafter “Kuhn”) as provided by applicant.
Regarding claim 11, Goksel in view of Guasch teach the medical ultrasound imaging system according to claim 1,
but Goksel fails to explicitly teach the use of low pass filtration to the reflected US waves.
However, in the same field of endeavor, Guasch teaches applying the FWI model comprises applying low pass filtration to the reflected US waves (“the recorded data were low-pass filtered at 1 MHz.” [Methods p.10]; recorded data (i.e. reflected US waves) are filtered using a low-pass filter), and
to use an initial image in subsequent FWI model calculations, so as to generate the image (“AWI is capable of building an accurate model of the skull entirely from the ultrasound data without a priori knowledge, and that following this with FWI then recovers a fully resolved model of the brain.” [Results p.4]; FWI requires an initial model (i.e. initial image) to recover an image [see fig. 3 reproduced below]),

    PNG
    media_image7.png
    453
    712
    media_image7.png
    Greyscale

FWI ultrasound imaging of the brain using an initial model as a starting point (Guasch fig. 3)
but Guasch fails to explicitly teach generating an initial image of the body portion of the patient using the low pass filtered reflected US waves.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above with the FWI, low-pass filtering and initial model as taught by Guasch. Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). Additionally, there is a need for portable, fast, high-resolution, high-fidelity, 3D, brain imaging that can differentiate between ischaemic and haemorrhagic stroke, and differentiate these from other pathologies that can mimic stroke. The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
Further regarding the remaining claim elements of claim 11, Kuhn teaches ultrasound medical imaging ([Medical ultrasound computed tomography p.3]), further teaching the application of low pass filtration to the reflected US waves (“I consider the estimation of the source wavelet which is filtered with a twelfth-order Butterworth lowpass filter” [5.3.3 Discretization & computational requirements p.94-98]; the “source wavelet” interpreted as reflected US waves [p.31-38]), 
	to generate an initial image of the body portion of the patient using the low pass filtered reflected US waves (“the availability of low-frequency components and only small relative variations of the speed of sound between various breast tissues and water make it possible to use homogeneous initial models” [4.4. Full-waveform inversion p.69]; the low-frequency components are a result of the low-pass filtering and used in the homogenous initial models [3.3 Time-domain full-waveform inversion p.42]), and 
to use the initial image in subsequent FWI model calculations, so as to generate the image (“the inverse problem is non-linear as well and cannot be solved directly. Instead, the problem is linearized and gradient based minimization algorithms are used, in which an initial model is iteratively adjusted by minimizing the misfit between the synthetic and observed data using adjoint methods” [3.3 Time-domain full-waveform inversion p.42], figs. 3.4, 4.17 and assoc par; iterative adjustment of the initial model (which occurs to minimize the misfit between measured and synthetic data) generates subsequent models [Introduction p.1]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the combination of references above by generating an initial image of the body portion of the patient using the low pass filtered reflected US waves as taught by Kuhn. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics (Goksel [0002]). Improvements in ultrasound tomography based on FWI can enable earlier detection of pathology, thus improving the survival rate of patients (Kuhn Intro [p.1]).
Regarding claim 24, Goksel in view of Guasch teaches the medical ultrasound imaging method according to claim 14,
but Goksel fails to explicitly teach the use of low pass filtration to the reflected US waves.
However, in the same field of endeavor, Guasch teaches applying the FWI model comprises applying low pass filtration to the reflected US waves (“the recorded data were low-pass filtered at 1 MHz.” [Methods p.10]; [see claim 11 rejection]), and
generating the image using the initial image in subsequent FWI model calculations (“AWI is capable of building an accurate model of the skull entirely from the ultrasound data without a priori knowledge, and that following this with FWI then recovers a fully resolved model of the brain.” [Results p.4]; [see claim 11 rejection]), 
but Guasch fails to explicitly teach generating an initial image of the body portion of the patient using the low pass filtered reflected US waves.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the FWI, low-pass filtering and initial model as taught by Guasch. Full waveform ultrasound is capable of extracting tissue properties at high resolution (Guasch [Intro p.1-2]). Additionally, there is a need for portable, fast, high-resolution, high-fidelity, 3D, brain imaging that can differentiate between ischaemic and haemorrhagic stroke, and differentiate these from other pathologies that can mimic stroke. The development and clinical application of the aforementioned would markedly increase the survival rate and reduce the severity of subsequent disability by enabling much earlier treatment at the point of first patient contact (Guasch [Results p. 8]).
Further regarding the remaining claim elements of claim 24, Kuhn teaches applying the FWI model comprises applying low pass filtration to the reflected US waves (“I consider the estimation of the source wavelet which is filtered with a twelfth-order Butterworth lowpass filter” [5.3.3 Discretization & computational requirements p.94-98]; [see claim 11 rejection]), 
generating an initial image of the body portion of the patient using the low pass filtered reflected US waves (“the availability of low-frequency components and only small relative variations of the speed of sound between various breast tissues and water make it possible to use homogeneous initial models” [4.4. Full-waveform inversion p.69]; [see claim 11 rejection]), and 
generating the image using the initial image in subsequent FWI model calculations (“the inverse problem is non-linear as well and cannot be solved directly. Instead, the problem is linearized and gradient based minimization algorithms are used, in which an initial model is iteratively adjusted by minimizing the misfit between the synthetic and observed data using adjoint methods” [3.3 Time-domain full-waveform inversion p.42], figs. 3.4, 4.17 and assoc par; [see claim 11 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above by generating an initial image of the body portion of the patient using the low pass filtered reflected US waves as taught by Kuhn. Certain tissue anomalies are not always detectable by conventional ultrasound systems, but are still capable of being contrasted using other ultrasound characteristics (Goksel [0002]). Improvements in ultrasound tomography based on FWI can enable earlier detection of pathology, thus improving the survival rate of patients (Kuhn Intro [p.1]).

Response to Arguments
Applicant’s arguments, see p.7-10, filed 6/2/2022, with respect to the rejections of claims 1-3, 6-7, 9, 12, 14-16, 19-20, 22 and 25 under 35 U.S.C. 102 and the rejections of claims 4 and 17, 5 and 18, 6 and 9, 8 and 21, 10 and 23, 11 and 24, 13 and 26 under 35 U.S.C. 103 have all been fully considered. The applicant’s arguments pertaining to the rejection under 35 U.S.C. 102 are persuasive, and therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims.
Regarding the claim rejections under 35 U.S.C. 102, applicant argued the following:
	Amended claim 1 recites a medical ultrasound (US) imaging system comprising an US probe and a processor. The US probe comprises an array of transducers arranged in a reflection-only geometry. The probe is configured to emit US waves and to receive reflected ultrasound waves that are reflected from a body portion of a patient. The processor is configured to generate an image of the body portion of the patient by applying a full-waveform inversion (FWI) model to only the emitted and reflected US waves (emphasis added). 
	The amendments of claim 1 are supported in the specification, for example on page 6, lines 11-26, page 11, lines 29-32, and page 13, lines 26-30. 
	The claimed system enables obtaining high-quality quantitative US images using reflection geometry. Such high image quality was previously achievable only by far more cumbersome imaging modalities, e.g., CT and MRI (page 10, lines 13-18). The disclosed techniques achieve comparable imaging quality using a user-friendly probe and overall geometry, for example as depicted in Fig. 1 of the present patent application. Moreover, the disclosed system enables, for the first time, high-quality US imaging of body parts such as the abdomen or torso, which could previously be imaged with high quality by US only using complicated transmission geometries (page 5, lines 3-16). 
	The cited art does not teach or suggest the features of amended claim 1. Goksel describes a medical ultrasound system comprising an ultrasound transducer (1) for emitting and receiving ultrasound, and    a processor (51). The processor determines an ultrasound based tomographic image subject to ultrasound waves received by the ultrasound transducer in response to ultrasound waves emitted by the ultrasound transducer and scattered and/or reflected by tissue to be investigated (Abstract). 
	In rejecting dependent claim 4, the Examiner acknowledged that Goksel fails to teach that the model used is a full-waveform inversion (FWI) model. The Examiner cited Guasch et al. ("Full-waveform inversion imaging of the human brain") as allegedly teaching this missing feature. 
Guasch, however, records ultrasound data "at all available azimuths by surrounding the head with ultrasound transducers in three dimensions" (page 2, 2nd column). Fig. 1 of Guasch illustrates this surrounding geometry and a prototype helmet used for implementing it. Guasch's geometry is in sharp contrast to the recitation of amended claim 1, which requires that the array of transducers be arranged in a reflection-only geometry (emphasis added). 
	Moreover, when referring to full-wave inversion (FWI), Guasch   explains that (emphasis added) "FWI uses predominantly transcranial transmitted energy recorded on 8 the side of the head opposite to the source transducer, but it also extracts information from all other parts of the recorded wavefield including reflections, diffractions, multiple scattering, and guided waves that arrive at any angle at any of the transducers" (Guasche, page 2, 2nd column). On page 3, Guasch states clearly that "Ray-based time-of-flight tomography and wave equation-based FWI both represent forms of transmission tomography." As seen, reflections are considered by Guasch as complementary at best. Guasch certainly does not suggest generating an image of a body portion of a patient by applying a full-waveform inversion (FWI) model to only emitted and reflected US waves, as recited in amended claim 1. 
	In summary, the cited art fails to teach or suggest an US probe comprising an array of transducers arranged in a reflection-only geometry and configured to emit US waves and to receive reflected ultrasound waves that are reflected from a body portion of a patient, and a processor configured to generate an image of the body portion of the patient by applying a full-waveform inversion (FWI) model to only the emitted and reflected US waves, as recited in amended claim 1. 
	Claim 1 is thus patentable over the cited art. 
Independent claim 14 recites a medical ultrasound imaging method, operating on similar principles to the system of claim 1. Applicant has amended claim 14 in a like manner to the amendment of claim 1. Independent claim 14 is thus patentable over the cited art for the reasons explained above. 
	Dependent claims 2, 3, 6, 7, 9, 12, 15, 16, 19, 20, 22 and 25 depend, directly or indirectly, from independent claim 1 or 14. These dependent claims are thus patentable over the cited art, as well, at least in view of the patentability of the independent claims from which they  
depend. Claims 2, 6 and 25 have been amended for proper antecedence. 
Claims 4 and 17 were rejected under 35 U.S.C. 103 over Goksel in view of Guasch. Claims 5 and 18 were rejected under 35 U.S.C. 103 over Goksel in view of Huang et al. (U.S. Patent Application Publication 2014/0364736). Claims 4, 5, 17 and 18 have been canceled, and their rejection is therefore moot. 
	Claims 6 and 9 were alternatively rejected under 35 U.S.C. 103 over Goksel in view of Pratt ("Medical ultrasound tomography: lessons from exploration geophysics"). Claims 8 and 21 were rejected under 35 U.S.C. 103 over Goksel in view of Peyton (PCT International Publication WO 2018/109490). Claims 10 and 23 were rejected under 35 U.S.C. 103 over Goksel in view of Flynn et al. (U.S. Patent Application Publication 2018/0088220, hereinafter Flynn). Claims 11 and 24 were rejected under 35 U.S.C. 103 over Goksel in view of Kuhn ("Ultrasound medical imaging using 2D viscoacoustic full-waveform inversion") . Claims 13 and 26 were rejected under 35 U.S.C. 103 over Goksel in view of Mansi et al. (U.S.   Patent  Application Publication 2016/0310107, hereinafter Mansi). The rejected dependent claims depend, directly or indirectly, from independent claim 1 or 14. The additional cited references - Pratt, Peyton, Flynn, Kuhn and Mansi - do not teach or suggest the above-discussed features of claims 1 and 14, and were cited merely for allegedly showing examples of specific dependent features. The rejected dependent claims are thus patentable over the cited art at least in view of the patentability of the independent claims from which they depend. Claims 11 and 24 have been amended for proper antecedence.

	Examiner agrees that Goksel alone fails to explicitly teach every element of the amended claim 1 - specifically, applicant and examiner agree that Goksel does not teach a full-waveform inversion (FWI) model. However, Goksel in view of Guasch teach the entirety of claim 1. Goksel does teach an ultrasound probe comprising an array of transducers arranged in a reflection-only geometry and a processor which is configured to generate an image of the body portion ([see claim 1 rejection]). Applicant’s use of the phrase “reflection-only” geometry does not overcome the prior art rejection brought by Goksel. “Reflection-only” geometry fails to further distinguish the applicant’s invention because all ultrasound imaging relies on reflections to generate a diagnostic image of the subject, and there is no further definition of a “reflection-only” geometry in the applicant’s specification that further discerns the transducer array geometry from other transducer arrays used in the art. Hence, Goksel teaches an ultrasound probe comprising reflection-only geometry (“2D-matrix array probes” [0081], figs. 1-3 and assoc par; the US probe comprises an array of transducer elements that transmit US and receive US reflections which have changed direction by at least 90 degrees relative to the array geometry (i.e. reflection-only geometry) to inspect tissue of a patient [0028], [0170]-[0171] [see fig. 2 reproduced below]).

    PNG
    media_image2.png
    290
    766
    media_image2.png
    Greyscale

The transducer array is arranged in a “reflection-only” geometry to receive the reflected US waves (Goksel, fig. 2, annotated)
	Regarding the implementation of full-waveform inversion when imaging, Goksel does not explicitly teach the use of FWI. However, in the same field of endeavor, Guasch teaches applying FWI to improve ultrasound imaging of the brain. Regarding the geometry of the transducer array, as discussed above, the “reflection-only” geometry of the transducer array has been previously taught by Goksel. Furthermore, regarding the full-waveform inversion, Guasch teaches “FWI uses predominantly transcranial transmitted energy recorded on the side of the head opposite to the source transducer, but it also extracts information from all other parts of the recorded wavefield including reflections, diffractions, multiple scattering, and guided waves that arrive at any angle at any of the transducers.” [Introduction p.2]. Guasch clearly indicates that FWI predominantly utilizes the emitted ultrasound waves and also accounts for reflected ultrasound waves during inversion and reconstruction of the ultrasound image. The use of the phrase “only the emitted and reflected US waves” does not overcome the teachings of Guasch. FWI inherently utilizes transmitted (i.e. emitted) and reflected ultrasound waves.
	In light of the applicant’s remarks and the new matter introduced in the amendments to the claims, the examiner has provided new grounds of rejection under 35 U.S.C. §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793